In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1821 
MARK SUESZ, individually and on behalf of a class, 
                                          Plaintiff‐Appellant, 

                                  v. 

MED‐1 SOLUTIONS, LLC, 
                                                Defendant‐Appellee. 
                      ____________________ 

         Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
      No. 1:12‐cv‐1517‐WTL‐MJD — William T. Lawrence, Judge. 
                      ____________________ 

    ARGUED OCTOBER 3, 2013 — DECIDED OCTOBER 31, 2013 
                ____________________ 

   Before POSNER, FLAUM, and WILLIAMS, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Defendant‐appellee  Med‐1  Solu‐
tions bought the medical debt of Mark Suesz and filed a col‐
lection action in the Marion County Small Claims Court for 
Pike  Township.  Med‐1  obtained  a  favorable  judgment,  but 
Suesz then filed suit in federal district court seeking damag‐
es under the Fair Debt Collection Practices Act. The FDCPA 
contains a venue provision requiring debt collectors to bring 
suit  in  the  “judicial  district”  where  the  contract  was  signed 
2                                                              No. 13‐1821 

or where the consumer resides. Suesz asserts that Med‐1 vio‐
lated this provision because he lives in a neighboring county 
and  the  debt  was  incurred  in  a  township  other  than  Pike. 
The district court dismissed Suesz’s claim after finding Mar‐
ion  County  Small  Claims  Courts  were  not  judicial  districts 
for  the  purposes  of  the  FDCPA.  We  agree,  and  affirm  the 
dismissal of Suesz’s complaint. 
                                            I. Background 
    Med‐1  is  in  the  business  of  buying  delinquent  debts.  It 
purchased Suesz’s debt from Community Hospital North in 
Indianapolis.  In  March  2012  it  filed  a  collection  suit  in  the 
Pike  Township small claims court, located in Marion  Coun‐
ty.1 Med‐1 prevailed in the small claims action, and received 
a judgment against Suesz for $1,280. 
    Suesz lives one county over from Marion. Though he in‐
curred  the  debt  in  Marion  County,  he  did  so  in  Lawrence 
Township,  where  Community  North  Hospital  sits,  and  not 
in Pike Township. Suesz says that it is Med‐1’s practice to file 
claims in Pike Township regardless of the origins of the dis‐
pute.2 


                                                 
1  Marion  County  is  coterminous  with  the  City  of  Indianapolis  and  is 
governed by a City‐County Council. 
2 Suesz posits that this practice is an attempt at forum shopping. He cites 
a  study  on  the  township  courts  commissioned  by  the  Indiana  Supreme 
Court which came to a similar conclusion. See John G. Baker & Betty Bar‐
teau,  Marion  County  Small  Claims  Courts  Task  Force,  Report  on  the 
Marion  County  Small  Claims  Courts  (2012),  available  at 
www.in.gov/judiciary/3844.htm. 
No. 13‐1821                                                               3

    Suesz  filed  a  putative  class  action3  alleging  that  Med‐1’s 
suit in Pike Township violated the FDCPA’s venue provision. 
The district court granted Med‐1’s motion to dismiss. It rea‐
soned  that  the  Pike  Township  small  claims  court  did  not 
constitute  an  FDCPA  judicial  district,  but  was  instead  an 
administrative  subset  of  the  Marion  County  Circuit  Court. 
The court was guided by our decision in Newsom v. Friedman, 
76 F.3d 813 (7th Cir. 1996). It noted that the township courts 
were  not  courts  of  record  and  did  not  use  juries,  that  liti‐
gants  could  file  suit  in  any  of  the  township  courts  in  the 
county,  that  the  Marion  County  Circuit  Court  judge  could 
transfer  cases  between  township  courts  for  administrative 
convenience, and that the circuit court judge aided the town‐
ship  courts,  including  by  establishing  uniform  township 
court  rules.  Suesz  now  appeals  the  dismissal  of  his  com‐
plaint.  
                                            II. Discussion 
   We review the district court’s dismissal of a complaint de 
novo.  Tamayo  v.  Blagojevich,  526  F.3d  1074,  1081  (7th  Cir. 
2008). 
A. The policy behind § 1692i of the FDCPA 
   Congress enacted the FDCPA to curb abusive practices by 
debt  collectors,  and  §  1692i  of  the  law  punishes  the  “unfair 
practice” of filing against consumers in “distant or inconven‐
ient forums that can make it difficult for debtors to appear.” 

                                                 
3 He moved for class certification, but the parties agreed to defer the is‐
sue. The district court’s ruling was explicitly limited to Suesz individual‐
ly. 
4                                                             No. 13‐1821 

Hess  v.  Cohen  &  Slamowitz  LLP,  637  F.3d  117,  120  (2d  Cir. 
2011) (quoting S. Rep. No. 95382, at 5 (1977), reprinted in 1977 
U.S.C.C.A.N.  1695,  1699).  To  that  end,  debt  collectors  are 
permitted to bring collection actions “only in the judicial dis‐
trict  or  similar  legal  entity  in  which  such  consumer  signed 
the  contract  sued  upon;  or  in  which  such  consumer  resides 
at the commencement” of the action. 15 U.S.C. § 1692i. 
    Congress did not specially define “judicial district” in the 
statute, but that does not make the phrase vague. We simply 
construe  it  according  to  its  common  meaning.  Newsom,  76 
F.3d at 817; see also Whitfield v. United States, 543 U.S. 209, 213 
(2005) (noting the “settled principle of statutory construction 
that, absent contrary indications, Congress intends to adopt 
the  common  law  definition  of  statutory  terms”).  Thus,  in 
Newsom, we first turned to the definition of “judicial district” 
found in Black’s Law Dictionary at the time the FDCPA was 
enacted. Id. at 817.4 As we shall fully detail below, that defi‐
nition  framed  our  §  1692i  analysis,  and  required  a  detailed 
look at the details of the Cook County Circuit Court and Illi‐
nois’s broader judicial system. 
    We took this approach because debt collectors almost al‐
ways bring collection actions in state courts, and the specifics 
of state judicial structures differ. Section 1692i’s check on fo‐
rum  shopping  thus  requires  us  to  consider  these  structures 
as  a  whole.  See,  e.g., Newsom,  76  F.3d  at  817–18.  The  dissent 
would impose a one‐factor test asking only which court with 

                                                 
4 The new edition of Black’s omits the definition for “judicial district” for 
reasons of which we are unaware. This is immaterial. The relevant ques‐
tion is how the term was defined at the FDCPA’s enactment. 
No. 13‐1821                                                                          5

original jurisdiction over the collection action is closest to the 
debtor.5  But  if  Congress  had  intended  this,  it  could  easily 
have  enacted  such  a  provision.  We  continue  to  believe  the 
FDCPA  requires  a  more  searching  analysis  of  the  structure 
and  function  of  the  state’s  judicial  organization.  Although 
Congress  sought to  aid unsophisticated parties who are the 
target of unfair debt collection methods, it was aware that it 
was  imposing  the  FDCPA  on  our  patchwork  federal  frame‐
work. Section 1692i may have been the legislature’s attempt 
to balance its desire to aid debtors against the realities of our 
varied state court systems.  
    At any rate, we see no reason to depart from our existing 
approach  in  §  1692i  cases.  That  requires  us  to  undertake  a 
detailed  examination  of  the  structure  of  Indiana’s  judiciary 
before we can determine what units are FDCPA judicial dis‐
tricts. 
       


                                                 
5 The dissent also attempts to discredit our systematic approach with an 
intended reductio ad absurdum. It posits that, in the unlikely event that a 
federal court had jurisdiction over a collection action, and in a state with 
only one federal district (Montana, in the dissent’s example), a debt col‐
lector could opt for the most inconvenient forum for the debtor possible 
(the long road from Missoula to Billings). Slip op. at 19. This is an open 
question  that  would  depend  on  the  particulars  of  the  District  of  Mon‐
tana.  But  if,  after  conducting  the  analysis,  it  seemed  that  the  District  of 
Montana  did  function  as  a  single  judicial  district,  the  dissent  would  be 
correct  that  a  debt  collector  could  file  in  either  location.  However,  that 
result would be faithful to the text of the § 1692 that Congress did enact. 
This is not incongruous, considering Congress’s challenge in enacting a 
venue provision that applies from Anchorage to Atlanta. 
6                                                        No. 13‐1821 

B. The Indiana court system 
    Indiana has constitutionally established its courts of gen‐
eral  and  original  jurisdiction:  the  circuit  courts.  Ind.  Const. 
art.  7.  Layered  on  top  is  a  patchwork  of  statutorily  created 
courts.  These  include  superior  courts,  city  and  town  courts, 
and the Marion County Small Claims Courts (what we have 
referred to as the “township courts”). 
    With  the  exception  of  one  circuit,  the  circuit  courts  are 
divided  along  county  lines.  Ind.  Code  §  33‐28‐1‐2(a)(1)–(2). 
Each county contains only  one circuit court. For this reason 
the  General  Assembly  created  superior  courts  as  trial‐level 
courts  to  lessen  the  circuit  court’s  caseload.  Ind.  Code  §  33‐
29‐1‐1.5. The number and functioning of superior courts and 
their relationship with the circuit court varies from county to 
county.  But  cases  can  typically  be  transferred  between  the 
two  courts  as  necessary  and  agreed  upon  by  the  various 
judges. Ind. Code § 33‐29‐1‐9. Many counties, especially the 
smaller ones, feature a so‐called “standard superior court” as 
provided for in Indiana Code § 33‐29‐1‐1. Standard superior 
courts contain a special small claims docket for civil actions 
where  the  amount  or  value  of  the  property  sought  is  no 
more  than  $6,000.  Ind.  Code  §  33‐29‐2‐4.  Both  the  superior 
courts  and  the  circuit  court  may  exercise  appellate  de  novo 
review  over  the  decisions  of  town  or  city  courts  within  the 
circuit or, in the case of Marion County, the township courts. 
Ind. Code § 33‐34‐3‐15. 
   Another  species  of  tribunal  in  Indiana  is  the  city  and 
town  courts.  Cities  and  towns  are  authorized  to  establish 
these courts by ordinance. Ind. Code § 33‐35‐1‐1. City courts 
are helmed by a judge who is tasked with adopting rules for 
the court’s functioning, and enjoys all the powers incident to 
No. 13‐1821                                                          7

a court of record (though they are not courts of record them‐
selves).  Ind.  Code  §  33‐35‐2‐1.  City  courts  enjoy  jurisdiction 
over  all  city  ordinance  violations,  all  misdemeanors,  and 
some small claims. Ind. Code § 33‐35‐2‐4, 2‐5. Once a case is 
filed  in  city  court,  the  venue  cannot  be  changed.  Ind.  Code 
§ 33‐35‐5‐2. Judges serve as triers of fact until a jury demand 
is made, in which time six jurors from the community decide 
the case. Ind. Code § 33‐35‐5‐5. 
     Finally, there are the township courts in Marion County. 
These courts are unique in the state. They are established by 
statute  but  supported  by  the  nine  townships,  which  are  re‐
sponsible  for  providing  facilities  and  paying  the  salaries  of 
officials.  Ind.  Code  §  33‐34‐6‐1.  All  fees  generated  by  these 
courts  are  returned  to  the  township  coffers.  Like  the  small 
claims  dockets  of  the  superior  courts,  the  township  courts 
have  original  and  concurrent  jurisdiction  over  civil  actions 
seeking up to $6,000, though they are limited in subject mat‐
ter jurisdiction to contract and tort cases. Ind. Code § 33‐34‐
3‐2. The Marion County Superior Court does not have a de‐
voted small claims docket (as many of its analogs do). Such a 
docket would largely mirror the jurisdiction of the township 
courts if it existed. Cf. John G. Baker & Betty Barteau, Marion 
County Small Claims Courts Task Force, Report on the Mar‐
ion  County  Small  Claims  Courts  7  (2012),  available  at 
www.in.gov/judiciary/3844.htm  (noting  that  “[i]n  Indiana’s 
other  counties  [that  is,  other  than  Marion],  small  claims  are 
heard  by …  superior courts as part of a small claims/minor 
offenses docket … .”). The township courts have countywide 
jurisdiction, and litigants are free to file small claims cases in 
any of the townships in the county. There is therefore no bar 
to the courts’ hearing the cases where they are brought—but 
if  the  defendant  objects  to  venue,  and  the  court  finds  that 
8                                                        No. 13‐1821 

“required venue” lies elsewhere, it must transfer the case to 
another  township.  Ind.  Code  §  33‐34‐3‐1(a).  For  debts,  like 
the  one  in  this  case,  the  preferred  venue  is  the  place  where 
the contract was signed, followed in priority by the township 
where the transactions giving rise to the claim took place, or 
where the defendants reside or do business. Ind. Code § 33‐
34‐3‐1(b). 
     The township courts are also distinct in their functioning. 
They are not courts of record and claims may not be tried to 
a jury—if a defendant seeks a jury trial the case is transferred 
to the superior court. Ind. Code § 33‐34‐1‐3, 3‐11. Court rules 
are created by the circuit court judge and uniform across the 
nine courts. Ind. Code § 33‐34‐3‐6. The circuit judge also has 
the discretion to transfer cases from one township to anoth‐
er.  Ind.  Code  §  33‐34‐5‐1.  Finally,  as  mentioned  above,  the 
circuit  and  superior  courts  may  both  exercise  de  novo  re‐
view over the decisions of the township courts. 
C. The township courts are not FDCPA judicial districts 
    The district court focused on our decision in Newsom, 76 
F.3d 813, our only previous foray into § 1692i. The case con‐
cerned a debt collection action filed in the first district of the 
municipal department in downtown Chicago against a resi‐
dent of suburban Schaumburg. Id. at 815–16. The debtor filed 
suit in the Northern District of Illinois under the FDCPA, al‐
leging  that  the  debt  collector  should  have  instead  filed  the 
debt  collection  action  in  the  third  district  of  the  municipal 
department,  where  she  lived.  Id.  at  816.  The  district  court 
dismissed the case and we affirmed. Id. 
   As  noted  above,  we  defined  “judicial  district”  by  using 
Black’s  Law  Dictionary.  Id.  at  817.  The  term  was  there  de‐
No. 13‐1821                                                            9

fined:  “One  of  the  circuits  or  precincts  into  which  a  state  is 
commonly  divided  for  judicial  purposes;  a  court  of  general 
original  jurisdiction  being  usually  provided  in  each  of  such 
districts, and the boundaries of the district marking the terri‐
torial  limits  of  its  authority  … .”  Id.  (quoting  Black’s  Law 
Dictionary 848 (6th ed. 1990)). 
    Using this definition for our analysis, we concluded that 
the municipal department districts were not FDCPA judicial 
districts.  The  key  factor  was  the  lack  of  territorially‐based 
limits  on  the  courts’  authority.  The  municipal  department 
had limited jurisdiction, and heard only smaller claims. For 
cases eligible to be heard in the forum, an order of the circuit 
court  required  actions  to  be  filed  in  the  district  of  the  debt‐
or’s  residence  or  where  the  transaction  arose.  Newsom,  76 
F.3d  at  818.  Yet  we  did  not  consider  this  filing  limitation  to 
be  a venue requirement because a separate order permitted 
cases to be  heard anywhere in the county  as  necessary, and 
to be freely transferred for administrative convenience. Id. at 
819. Additionally, filing a case in the wrong district in viola‐
tion  of the  rules did not deprive  the court  of  jurisdiction  or 
lead to dismissal—it led only to a transfer to the correct loca‐
tion. Id. In sum, the “boundaries between the Municipal De‐
partment  administrative  subdistricts  [did]  not  set  any  terri‐
torial  limits  to  the  subdistrict’s  authority  within  the  Cir‐
cuit[,]”  and  the  districts  were  therefore  units  of  administra‐
tive convenience for the Circuit Court of Cook County. Id. 
   The  only  other  court  of  appeals  to  give  §  1692i  a  thor‐
ough treatment is the Second Circuit in its 2011 case, Hess v. 
Cohen & Slamowitz LLP. 637 F.3d 117 (2d Cir. 2011). The court 
found  the  Syracuse  City  Court  to  be  a  judicial  district  for 
FDCPA purposes. The New York statute governing the city 
10                                                        No. 13‐1821 

courts limited their authority to city residents or residents of 
contiguous  towns.  Id.  at  122.  Defendants  not  subject  to  city 
court  jurisdiction  were  free  to  move  for  dismissal.  Id.  The 
court found that where a court system “is governed by laws 
that limit the territorial extent of those courts based on … a 
defendant’s  contacts  with  the  forum[,]”  those  “laws  delimit 
the ‘judicial district’” for purposes of the FDCPA. Id. at 123.  
    The Second Circuit discussed our opinion in Newsom and 
found  our  approaches  consistent.  Id.  at  126–27.  We  agree. 
The  authority  of  the  city  courts  in  New  York  was  circum‐
scribed  by  the  statutorily  required  nexus  between  the  de‐
fendant  and  the  forum’s  territorial  boundaries.  Id.  at  127.  It 
was  not  so  with  the  municipal  district  divisions  we  con‐
fronted  in  Newsom,  where  the  venue  rules  did  not  subject 
misfiled  suits  to  dismissal.  The  Hess  city  courts  also  func‐
tioned more as independent judicial districts on the ground: 
whereas Cook County municipal department suits could be 
freely transferred between different courtrooms for adminis‐
trative  convenience,  this  was  not  the  case  with  New  York’s 
city courts and their county counterparts.  
    Like our decision in Newsom, the Second Circuit’s analy‐
sis highlights the importance of looking to the details of the 
state  court  organizational  apparatus  in  making  the  FDCPA 
judicial district determination. Our nod in Newsom to the old 
Black’s Law Dictionary definition of judicial district gives us 
a starting point in our analysis, though it may not take us all 
the  way  home.  The  first  half  of  the  definition,  “[o]ne  of  the 
circuits or precincts into which a state is commonly divided 
for judicial purposes; a court of general original jurisdiction 
being usually provided in each such districts” is unlikely to 
do much independent work, other than to definitively iden‐
No. 13‐1821                                                             11

tify  the  state’s  primary  judicial  division—typically  at  the 
county level—as an FDCPA judicial district. This is not con‐
troversial,  and  litigants  are  unlikely  to  assert  a  right  under 
the  FDCPA  to  file  debt  collection  actions  in  neighboring 
counties. 
    But a court need not have general jurisdiction to be con‐
sidered an FDCPA judicial district. Though its decision does 
not bind us, the Second Circuit found that a court of limited 
jurisdiction  could  constitute  a  judicial  district—and  our 
analysis in Newsom did not foreclose the idea. Indeed, if we 
thought  general  jurisdiction  an  absolute  prerequisite,  we 
could have ended our analysis of the municipal department 
divisions  upon  noting  their  limited  jurisdiction.  General  ju‐
risdiction  is  sufficient  to  make  a  court  an  FDCPA  judicial 
district, but it is not necessary. 
    We  can  glean  additional  guidance  from  the  definition’s 
tail end, which notes that the boundaries of a judicial district 
typically mark “the territorial limits of its authority.” This is 
the  most  salient  difference  between  the  city  courts  in  New 
York  and  the  municipal  department  districts  in  Illinois.  A 
key indicator of judicial districts is whether there is a statu‐
torily required nexus between the defendant’s contacts with 
the forum and the forum’s boundaries. 
    This  definitional  approach  is  only  part  of  the  equation, 
however. In Newsom, we paid close attention to the practical 
functioning  of  the  court  in  question,  as  did  the  Second  Cir‐
cuit in Hess. This approach makes sense, given the language 
of  §  1692i.  Recall  that  the  statute  restricts  filings  to  judicial 
districts and “similar legal entities.” While the parties do not 
urge any independent significance of this clause, we noted in 
Newsom  that  it  refers  to  entities  “similar  in  structure  and 
12                                                         No. 13‐1821 

function  to  judicial  districts.”  76  F.3d  at  820.  Thus,  a  forum 
like  the  New  York  city  courts  in  Hess  that  lacks  one  of  the 
touchstones in the Black’s definition could still be an FDCPA 
judicial  district  if  it  “function[s]  as  [a]  judicial  district[].” 
Newsom, 76 F.3d at 819. 
    So what are we to make of the Indiana township courts? 
As  we  suggested  above,  our  first  indicator—whether  the 
court is one of general jurisdiction—does not take us far. The 
circuit  courts,  as  the  repositories  of  general  jurisdiction, 
clearly  qualify  as  FDCPA  judicial  districts.  But  this  alone 
does  not  disqualify  the  township  courts  if  they  otherwise 
look  like  judicial  districts.  Newsom  and  Hess  leave  open  the 
possibility that courts of limited jurisdiction can properly be 
FDCPA judicial districts.  
    Still,  the  township  courts  fall  short  of  constituting  free‐
standing judicial districts for several reasons. First, they fall 
short  under  our  definition,  because  the  limitations  on  their 
authority  are  not  coterminous  with  township  boundaries. 
We find it especially significant that the statute permits debt 
collectors to file actions anywhere in the county, rather than 
limiting  the  township  courts’  reach  to  township  borders. 
This makes the township courts similar to the municipal de‐
partment districts in Newsom where filing outside the district 
did  not  compromise  jurisdiction.  76  F.3d  at 819.  The  statute 
also distinguishes the township courts from the city courts in 
Hess, where jurisdiction was more tightly circumscribed. 637 
F.3d at 122–23. This filing flexibility suggests that the proper 
judicial district is Marion County as a whole, rather than the 
individual townships.  
   This  conclusion  is  buttressed  when  we  look  at  the  way 
the courts actually function: the township courts in practice 
No. 13‐1821                                                               13

are  a  component  part  of  the  Marion  County  Circuit  Court. 
Like  the  districts  in  Newsom,  cases  can  be  transferred  be‐
tween township courts at the discretion of the circuit judge. 
76 F.3d at 819. The circuit judge also has other administrative 
authority  over  the  township  courts,  including  establishing 
uniform rules of procedure and assisting in the preparation 
of court records. External establishment of court rules is not 
unique,  of  course,  but  this  practice  contrasts  with  the  Indi‐
ana city and town courts, which are tasked with developing 
their own sets of rules. It is also noteworthy that the Marion 
County  Superior  Court  lacks  a  small  claims  docket—which 
every other superior court in Indiana has. This suggests that 
the  township  courts,  superior  court,  and  circuit  court  are 
meant  to  function  as  a  symbiotic  whole,  with  the  township 
courts  obviating  the  need  for  a  superior  court  small  claims 
docket.6 
    Suesz argues the township courts are better analogized to 
the  city  courts  in  Hess.  There,  citizens  not  subject  to  the  ju‐
risdiction of the court were deemed to have waived their ju‐
risdictional  objection  if  they  did  not  raise  it,  but  if  they  did 
raise  it,  they  were  entitled  to  mandatory  dismissal.  Suesz 
says  that  the  venue  provisions  here—which  require  the 
township  court  to  transfer  the  case  automatically  to  a  pre‐
ferred  venue  upon  proper  motion—are  similar.  We  are  un‐
convinced for two reasons. First, on a formal level, jurisdic‐
tion  and  venue  are  different  creatures:  the  former  deprives 
the  court of its authority to  decide  the case  at  all, while  the 
                                                 
6  Though  the  township  courts  are  financially  supported  by  the  town‐

ships  and  not  the county, this is not enough to overcome the other fac‐
tors suggesting that they are not FDCPA judicial districts. 
14                                                                  No. 13‐1821 

latter  is  concerned  with  the  parties’  convenience  and  evi‐
dence.  Suesz’s  argument  breaks  down  on  the  practical  level 
as  well.  In  Hess,  the  limitations  on  the  place  of  filing  were 
statutory—the  filing  of  a  city  court  action  outside  the  geo‐
graphical  limits  was  improper,  even  if  subject  to  waiver.  In 
contrast, the filing of a debt collection action in any of Mari‐
on County’s townships is not improper. In fact, it is perfectly 
permissible under the text of the statute.7 Even if venue can 
later be changed upon motion, this does not make the town‐
ship courts FDCPA judicial districts. 
     One  final  argument  advanced  by  Suesz  bears  highlight‐
ing.  At  oral  argument,  counsel  suggested  a  distinction  be‐
tween  Hess  and  Newsom  based  on  the  source  of  the  court’s 
creation.  The  courts  in  Hess  were  created  by  statute,  while 
the  districts  in  Newsom  were  the  product  of  an  administra‐
tive  order—which  presumably  means  that  the  court  would 
be  free  to  alter  or  abolish  them  as  it  saw  fit.  The  township 
courts, Suesz argues, are more like the city courts in Hess be‐
cause they too are creatures of statute. We agree that looking 
to  the  source  of  court  creation  is  appealing  as  a  convenient 
way  to  identify  FDCPA  judicial  districts.  But  here  the  argu‐
ment proves too much. The Indiana General Assembly estab‐
lished not just township and city courts by statute, but also 
the superior courts. It would be an absurd result if the supe‐

                                                 
7 It is consistent with our analysis that the territorial limits on Syracuse 

city court jurisdiction in Hess included both the town and towns contig‐
uous. The statute still required a territorial nexus between the defendant 
and the forum. In other words, there was no reason that the FDCPA ju‐
dicial  district  could  not  be  the  town  and  surrounding  ones,  not  just  the 
town itself. 
No. 13‐1821                                                          15

rior  court  were  considered  a  separate  judicial  district  from 
the circuit court, as the superior courts are the handmaiden 
to  the  circuit  court,  together  creating  the  trial  court  of  gen‐
eral jurisdiction in the counties. We thus decline Suesz’s invi‐
tation to look to the origins of the court as a dispositive fac‐
tor in our FDCPA analysis. 
                            III. Conclusion 
    As we have seen, the township courts are not FDCPA ju‐
dicial  districts,  either  in  form  or  in  function.  We  therefore 
AFFIRM the district court’s dismissal of Suesz’s complaint. 
16                                                         No. 13‐1821 


    POSNER,  Circuit  Judge,  dissenting.  The  panel  majority,  in 
affirming  the  dismissal  of  this  suit,  understandably  relies 
heavily  on  Newsom  v.  Friedman,  76  F.3d  813  (7th  Cir.  1996). 
But  Newsom  is  unsound  and  should  be  overruled.  It  inter‐
preted  the  same  provision  of  the  Fair  Debt  Collection  Prac‐
tices  Act  that  we’re  asked  to  interpret  in  this  case,  but,  like 
this case, it did so without reference to the Act’s purpose. It 
treated  statutory  interpretation  as  a  purely  semantic  activi‐
ty—as  it  can  be  when  the  statutory  language  is  extremely 
clear;  but when it  is  not, the purpose  of  the statute  can’t be 
ignored,  as  it  was  in  Newsom  and  is  again  today.  Echoing 
Newsom, the opinion in the present case says that it “simply 
construe[s  the  term  ‘judicial  district’]  according  to  its  com‐
mon meaning,” consistent with the principle that “Congress 
intends  to  adopt  the  common  law  definition  of  statutory 
terms.”  But  there  is  no  “common  meaning”  of  judicial  dis‐
trict,  let  alone  a  “common  law  meaning.”  And  why  would 
Congress want to give a statutory term a common law mean‐
ing, anyway? 
    Purposive  interpretation  must  not  be  confused  with  the 
interpretive approach championed by the Supreme Court in 
the  1960s,  as  in  J.I.  Case  Co.  v.  Borak,  377  U.S.  426  (1964)—
finding implicit in statutes rights (for example, to seek dam‐
ages for a violation of a statute that does not specify damag‐
es  as  a  remedy)  that  would  make  the  statute  more  likely  to 
achieve  its  aim.  That  now‐abandoned  approach  overlooked 
the  fact  that  statutes  are  very  often  the  product  of  compro‐
mise.  It  can’t  be  assumed  that  in  passing  a  statute  that  cre‐
ates  a  remedy  for  a  perceived  wrong,  Congress  wants  the 
courts to amend the statute (in the guise of interpretation) by 
adding remedies that will increase the statute’s severity, thus 
overriding  limitations  on  that  severity  that  may  have  been 
No. 13‐1821                                                           17 


the price for getting the statute enacted. But what our court 
did  in  Newsom  and  does  again  today  is  not  to  strengthen  a 
statute  that  Congress  might  not  have  wanted  strengthened, 
but to weaken a statute that Congress had given no evidence 
of wanting weakened. 
     The Fair Debt Collection Practices Act is designed to pre‐
vent excesses by debt collectors. 15 U.S.C. §§ 1692(a), (e) (“it 
is  the  purpose  of  this  subchapter  to  eliminate  abusive  debt 
collection  practices  by  debt  collectors”);  Muha  v.  Encore  Re‐
ceivable  Management,  Inc.,  558  F.3d  623,  629  (7th  Cir.  2009); 
Jacobson  v.  Healthcare  Financial  Services,  Inc.,  516  F.3d  85,  89 
(2d Cir. 2008). By “debt collectors” is understood firms that 
try to collect consumer debts, which usually are too small to 
justify  a  lawsuit  unless  the  debt  is  promptly  defaulted, 
thereby enabling the debt collector to obtain—without incur‐
ring significant litigation cost—a judgment that it can use to 
collect  the  debt  by  garnishing  the  debtor’s  wages.  O’Rourke 
v.  Palisades  Acquisition  XVI,  LLC,  635  F.3d  938,  940  (7th  Cir. 
2011) (“with the costs of litigation and the difficulties estab‐
lishing  the  debt,  when  a  debt  collector  cannot  get  payment 
through phone calls and letters and it has to go to court, the 
debt collector will often rely on default judgments as the last 
resort”);  see  Evory  v.  RJM  Acquisitions  Funding  L.L.C.,  505 
F.3d 769, 775 (7th Cir. 2007); White v. Goodman, 200 F.3d 1016, 
1019 (7th Cir. 2000); Bernice Yeung, “Some Lawyers Want to 
Keep  Debt  Collection  Out  of  the  Courts,”  New  York  Times, 
Apr.  23,  2010,  p.  A21A,  www.nytimes.com/2010/04/23/us/
23sfdebt.html  (visited  Oct.  30,  2013).  Deprived  of  contested 
litigation  as  a  feasible  means  of  obtaining  repayment  of  a 
small  debt,  debt  collectors  resort  to  substitutes,  some  unsa‐
vory,  such  as  harassment,  as  noted  in  such  cases  as  FCC  v. 
Pacifica Foundation, 438 U.S. 726, 749 n. 27 (1978), and Horkey 
18                                                       No. 13‐1821 


v. J.V.D.B. & Associates, Inc., 333 F.3d 769, 771 (7th Cir. 2003); 
see  also  W.  Page  Keeton  et  al.,  Prosser  and  Keeton  on  Torts 
§ 12, pp. 61–62 (5th ed. 1984). 
   One harassing tactic is to file a claim against a debtor in a 
court  remote  from  his  home  or  place  of  work,  in  the  hope 
that he’ll default rather than take the trouble to travel to the 
remote  site  of  the  court,  see Hess  v.  Cohen &  Slamowitz  LLP, 
637 F.3d 117, 124 (2d Cir. 2011); or to file in a court in which 
judges are unsympathetic to debtors. In short, debt collectors 
shop for the most advantageous forum, abetted by decisions 
such as the one in this case. 
     It  is  against  this  background,  rather  than  in  a  vacuum, 
that we should be interpreting the provision of the Fair Debt 
Collection  Practices Act at issue in this  case. That provision 
states that unless the debt sued on is secured by real estate, a 
debt collector can bring a legal action to collect it “only in the 
judicial  district  or  similar  legal  entity—(A)  in  which  such 
consumer  signed  the  contract  sued  upon;  or  (B)  in  which 
such consumer resides at the commencement of the action.” 
15 U.S.C. § 1692i(a)(2). (If real estate is security for the loan, 
as it is not in this case, the action must be brought in the ju‐
dicial district or similar legal entity in which the property is 
located,  §  1692i(a)(1);  that  will  usually  be  an  advantageous 
venue from the debtor’s standpoint.) The bigger the district 
and therefore the more courts it contains and the farther the 
debtor  may  have  to  travel  to  the  court  chosen  by  the  debt 
collector to sue the debtor in, the greater the debt collector’s 
opportunity to forum shop. The natural objective to impute 
to  the  quoted  venue  provisions,  and  thus  to  the  key  term 
“judicial  district  or  similar  legal  entity,”  is  to  limit  forum 
shopping  by  debt  collectors.  A  purposive  interpretation  of 
No. 13‐1821                                                         19 


the  phrase  would  ask  what  interpretation  would  protect 
consumer debtors without crimping the collection efforts of 
debt collectors beyond the point fixed or implied in the stat‐
ute. 
    Newsom  did  not  take  the  approach  I’ve  suggested;  nor 
does  the  panel  in  this  case.  Both  opinions  take  a  purely  se‐
mantic  approach:  the  court  asks  what  meaning  can  be  as‐
signed  to  “judicial  district”  and  “similar  legal  entity”  with‐
out reference to statutory purpose. One possible outcome of 
the  semantic  approach  would  be  that  “judicial  district” 
means anything called a “judicial district,” and “similar legal 
entity”  anything  that is identical  to  some (maybe any)  judi‐
cial  district  but  called  by  a  different  name.  Suppose  a  state 
had a judicial structure identical to that of another state, but 
the other state was divided into “judicial districts” while the 
first state was divided the same way but its “districts” were 
called “judicial divisions.” Those divisions would be similar 
legal entities within the meaning of the Fair Debt Collection 
Practices Act on the literalistic interpretation that I’m assum‐
ing,  but  divisions  of  federal  districts  would  not  be.  The 
Northern  District  of  Illinois  is  divided  into  two  divisions, 
called the Western Division and the Eastern Division. Obvi‐
ously they are not identical to the Northern District; they are 
components of it. So under the approach adopted in Newsom 
and  the  present  case,  if  a  debtor  lived  in  and  had  signed  a 
loan contract in Chicago (which is in the Eastern Division), a 
debt  collector  could  (in  the  unlikely  event  of  being  able  to 
find a federal jurisdictional basis for suing the debtor in fed‐
eral court) nevertheless sue the debtor in Rockford. That city 
is in the Western Division—and is 89 miles by car from Chi‐
cago.  In  Montana,  by  the  logic  of  Newsom  and  the  majority 
opinion  in  the  present  case,  a  resident  of  Billings  could  be 
20                                                        No. 13‐1821 


made  by  a  debt  collector  to  drive  346  miles  one  way  to  the 
federal  courthouse  in  Missoula  to  defend  against  the  debt 
collector’s  suit,  even  though  Billings  has  its  own  federal 
courthouse, because both courthouses would be in the same 
“judicial district,” namely the District of Montana. 
    Newsom concerned debt collection in Illinois rather than, 
as in this case, Indiana. The Illinois Constitution divides the 
state  into  Judicial  Circuits,  which  are  analogous  to  federal 
districts. The Circuit Court of Cook County (the most popu‐
lous Illinois county, as it is the county that contains Chicago) 
has  created  six  Municipal  Department  Districts.  Newsom  v. 
Friedman, supra, 76 F.3d at 818. The First Municipal District is 
Chicago,  and  has  courts  at  nine  locations. 
www.cookcountycourt.org/aboutthecourt/
MunicipalDepartment/FirstMunicipalDistrictChicago.aspx 
(visited  Oct.  30,  2013).  Suits  for  debts  that  do  not  exceed  a 
specified  amount  ($30,000  in  Chicago,  $100,000  in  the  sub‐
urbs, see Circuit Court of Cook County General Order Nos. 
1.2,  2.3(b)(1),  (2))  may  be  filed  in  a  Municipal  Department 
court in the district in which either the debtor resides or the 
transaction giving  rise to  the  debt took  place—venues simi‐
lar  to  those  specified  in  the  Fair  Debt  Collection  Practices 
Act.  But  the  Cook  County  ordinance  that  creates  these  Mu‐
nicipal  Department  courts  authorizes  the  Circuit  Court  to 
transfer  suits  filed  in  a  Municipal  Department  court  to  any 
other court in the county, which needn’t be a Municipal De‐
partment  court.  Cook  County  General  Order  No.  1.3(a). 
There  is  also  authorization  for  transfer  “to  any  other  de‐
partment,  division  or  district”  of  the  Cook  County  Circuit 
Court “for the convenience of parties and witnesses and for 
the  more  efficient  disposition  of  litigation.”  Id.,  1.3(d).  This 
provision seems to have been decisive in the ruling in New‐
No. 13‐1821                                                          21 


som that the Municipal Department Districts are not judicial 
districts  or  similar  legal  entities  within  the  meaning  of  the 
Fair  Debt  Collection  Practices  Act.  The  “judicial  district  or 
similar legal entity” is, according to Newsom, Cook County. 
     I  don’t  get  it.  The  land  area  of  Cook  County  is  almost 
1000  square  miles.  The  county  stretches  47  miles  from  its 
southern  to  its  northern  border.  Debt  collectors  can  easily 
find a court that is inconvenient to the debtor in which to sue 
him. For example, while suburban Evanston Hospital is few‐
er  than  5  miles  from  the  Second  Municipal  District  Court‐
house in Skokie, it is more than 40 miles from the Sixth Mu‐
nicipal  District  Courthouse  in  Markham.  The  debt  collector 
in Newsom sued the debtor in downtown Chicago, more than 
30  miles  from  Schaumburg,  where  the  debtor  lived—and 
where the debt collector could have sued her. 
    I  can  think  of  no  reason  related  to  the  Fair  Debt  Collec‐
tion Practices Act for disqualifying the Cook County Munic‐
ipal  Department  Districts  from  being  regarded  as  judicial 
districts  or  similar  legal  entities.  No  reason  is  given  in  the 
Newsom  opinion  or  in  the  majority  opinion  in  the  present 
case. To deem them judicial districts or similar legal entities 
would  prevent  forum  shopping  by  debt  collectors  that  can 
undermine the effectiveness of the federal act. It is especially 
puzzling that the court in Newsom, committed as it was to a 
literalistic  approach  to  statutory  interpretation,  refused  to 
classify  Cook  County’s  Municipal  Department  Districts  as 
judicial districts, while classifying Cook County Circuit as a 
judicial district. So literalism went out the window. 
   The  court  thought  that  only  a  judicial  entity  created  by 
the  Illinois  Constitution  could  be  a  judicial  district.  (The 
Municipal Department Districts had been created by the Cir‐
22                                                       No. 13‐1821 


cuit  Court  of  Cook  County.)  Where  does  that  idea  come 
from? There isn’t even a semantic basis for limiting the defi‐
nition of “judicial district” to a district created by state rather 
than  county  law;  the  words  “state,”  “county,”  “city,”  or 
“township” do not appear in section 1692i. 
    That is the section we’re interpreting, and Newsom should 
have related it to what the Circuit Court of Cook County had 
done. It had created Municipal Department Districts for the 
convenience of litigants, lawyers, and judges. It had divided 
the county into six districts and placed a courtroom near the 
center of each, all for convenience’s sake. Section 1692i says 
in  effect:  “debt  collector,  you  must  sue  in  the  court  most 
convenient to the debtor.” The court in Newsom failed to put 
two and two together. 
    Marion  County,  which  is  coterminous  with  the  City  of 
Indianapolis, is Indiana’s most populous county, and is thus 
to Indiana as Cook County (dominated by Chicago) is to Illi‐
nois. Alone among Indiana counties it has “Township Small 
Claims Courts” (nine in number), which are similar to Cook 
County’s  Municipal  Department  District  courts,  although 
their  jurisdiction  is  limited  to  claims  that  do  not  exceed 
$6,000. Ind. Code § 33‐34‐3‐2. A report commissioned by the 
Indiana Supreme Court and authored by two Indiana appel‐
late  judges  found  that  debt  collectors  seek  out  judges  who 
favor  debt  collectors  and  are  distant  from  the  debtor’s  resi‐
dence. 
      Although the right to a change of venue appears on the 
      Notice  of  Claim,  many  defendants  are  unaware  that 
      they have a right to ask the court to transfer the case to 
      the  townships  where  they  live.  Defendants  without 
      private  transportation  face  few  realistic  options  for 
No. 13‐1821                                                             23 


     travel to township courts outside their own townships. 
     For example, it can take more than three hours, round‐
     trip, to travel from Lawrence Township to the Decatur 
     Township  Small  Claims  Court  via  city  bus.  Litigants 
     who  choose  to  take  a  taxi  instead  will  pay  an  extraor‐
     dinary  amount  to  travel  from  Lawrence  Township  to 
     Decatur Township. 
John  G.  Baker  &  Betty  Barteau,  Report  on  the  Marion  County 
Small  Claims  Courts  13–14  (May  1,  2012),  www.in.gov/
judiciary/files/pubs‐smclaims‐rept‐2012.pdf  (visited  Oct.  30, 
2013). 
     The named plaintiff in this case lives in Hancock County, 
which adjoins Marion County on the east. There is, as noted 
in  the  report  on  the  County’s  small  claims  courts,  a  Town‐
ship  Small  Claims  Court  in  Lawrence,  which  is  on  the  east 
side of Marion County, close to the plaintiff’s residence. The 
defendant debt collector could have sued him there because 
that  was  where  the  debt  had  been  incurred.  Instead  it  sued 
him in the Township Small Claims Court in Pike Township, 
at  the  western  end  of  Marion  County,  20  miles  from  Law‐
rence  and a  54‐mile  round trip  from the plaintiff’s  home.  A 
debtor has a right to a change of venue to a more convenient 
small‐claims  court—but  only  if  he  files  a  motion  within  ten 
days  of  service.  Ind.  Code  § 33‐34‐3‐1(a).  How  many  small 
debtors  have  heard  of  “venue”  or  would  think  to  ask  for  a 
transfer of the suit against them to another court—much less 
within ten days? Debt collectors have a wide choice of courts 
in  which  to  sue;  in  practice,  even  if  not  in  principle,  the 
debtors do not. 
    The debt collector’s brief, dry as dust, makes no effort to 
relate the meaning of “judicial district or similar legal entity” 
24                                                        No. 13‐1821 


to the purpose of the Fair Debt Collection Practices Act. The 
plaintiff’s briefs are pretty dry as well, but do at least explain 
how  the  forum  shopping  enabled  by  the  approach  taken  in 
Newsom denies important protections to debtors—though of 
course  the  plaintiff  tries  to  distinguish  that  decision  from 
this case. He points us to Hess v. Cohen & Slamowitz LLP, su‐
pra,  which  held  that  the  City  Courts  of  New  York  State, 
which  are  similar  to  Cook  County’s  Municipal  Department 
District courts and Marion County’s Township Small Claims 
Courts,  are  judicial  districts  under  the  Fair  Debt  Collection 
Practices  Act.  But  the  court  in  Hess  distinguished  Newsom, 
rather  than  rejecting  it,  on  the  ground  that  the  Municipal 
Department  District  courts  had  been  created  by  the  Circuit 
Court of Cook County as a matter of administrative conven‐
ience and (as I noted earlier) the Circuit Court can reassign a 
case from one divisional court to another, while the circum‐
stances in which reassignment of a case is possible from one 
City  Court  to  another  in  New  York  are  “very  limited.”  637 
F.3d at 127. What any of this has to do with the concerns be‐
hind  the  venue  provisions  of  the  Fair  Debt  Collection  Prac‐
tices  Act  escapes  me.  What’s  true  is  that  a  debt  collector  is 
free to choose a court system (federal, county, city, or town‐
ship, depending on jurisdictional requirements) in which to 
file. But once it makes its choice, section 1692i requires it to 
pick the most convenient court within the system’s territorial 
limits. That would be Lawrence Township court in this case, 
Clay  town  court  in  Hess  (as  that  court  held),  and  the  Third 
Municipal District in Newsom, contrary to our holding in that 
case. 
    The  defendant  debt  collector  in  the  present  case  special‐
izes  in  collecting  debts  for  medical  treatment,  and  many  of 
the  debtors  are  elderly  or  in  poor  health  (often  of  course 
No. 13‐1821                                                  25 


both),  which  makes  them  especially  vulnerable  to  the  de‐
fendant’s disreputable tactics.